Citation Nr: 0322740	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-13 243	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.



REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger



WITNESS AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from January 1969 to 
June 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD).  
The RO denied the claim on the basis that the evidence did 
not demonstrate that the veteran had PTSD as the result of an 
independently verifiable stressor for PTSD.  The veteran and 
his wife testified at a hearing at the RO in February 2002 in 
connection with the veteran's appeal of this determination.  

Previous claims for service connection for PTSD were denied 
in March 1994, November 1996, and May 1999 and the veteran 
did not appeal those determinations.  Before proceeding to 
decide the merits of the claim, for reasons explained, the 
Board must first address the issue of whether the claim for 
service connection for PTSD has been reopened by submission 
of new and material evidence.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied in March 1994, 
November 1996, and May 1999 and the veteran did not appeal 
those denials.  

2.  Evidence received since the veteran's claims were denied 
includes documents that bear substantially and materially on 
the issue at hand, are neither cumulative nor redundant, and 
are so significant that they must be considered in order for 
the Board to fairly decide the merits of the underlying 
service connection claim.   




CONCLUSION OF LAW

Evidence received since the most recent prior final 
disallowance of service connection for PTSD in May 1999 is 
new and material and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter - the VCAA.  

Effective November 9, 2000, Congress enacted the Veterans 
Claims Assistance Act of 2000 (the VCAA), which redefines VA 
obligations with respect to notice and duty to assist.  
Regulations implementing the VCAA were issued in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the Secretary 
of Veterans Affairs, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098 
(2000) (codified at 38 U.S.C.A. § 5103A).  

In the present case, the preliminary determination to be made 
is limited to the question of whether the previously 
disallowed claim for service connection for PTSD has been 
reopened by submission of new and material evidence.  With 
respect to the VA duty to assist, the regulations 
implementing the VCAA limit the duty to assist a claimant 
seeking to reopen a claim to procurement of Government 
records, including VA records, service department records, 
and records from other federal agencies.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
3.156(c)(1)(2)(3)).  To the extent that these actions remain 
incomplete, such deficiencies will be cured on remand as 
directed below.  Deficiency in the notifications provided to 
the veteran may be corrected in the same manner.  Since the 
determination herein as to reopening of the claim is 
favorable to the veteran, there is no possibility that 
consideration of this issue before adequate VCAA compliance 
has been obtained will result in prejudice to him.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Legal criteria  

Service connection may be established for disability that was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110 (wartime), 1131 (peacetime) (West 1991 & 
Supp. 2002).  If the disability was not chronic in service, 
continuity of symptomatology after separation is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

The law permits the reopening of a finally denied claim for 
service connection if new and material evidence is received.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2002) (New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.); See also Hodge v. West, 155 F 3d. 1356 (1998); 
Elkins v. West, 12 Vet. App. 209, 214-9 (1999); Winters v. 
West, 12 Vet. App. 203, 206 (1999) (en banc) overruled on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000).  

Legal analysis  

The question of whether a previously denied claim for service 
connection for PTSD may be reopened is a jurisdictional 
matter that must be addressed before the Board may consider 
the merits of such claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  The issue must always be considered, 
regardless of the action of the RO.  Barnett, Id.; 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  

To reopen a claim for service connection that has previously 
been finally disallowed, new and material evidence must be 
submitted following the most recent final denial.  It makes 
no difference whether the most recent final disallowance was 
based on the merits of the claim or on a determination that 
no new and material evidence had been presented following any 
earlier final disallowance.  Evans v. Brown, 9 Vet. App. 273 
(1996) (an RO or Board decision refusing, based on a lack of 
new and material evidence, to reopen a previous finally 
disallowed claim, after having considered newly presented 
evidence, is truly a "disallowance" of the claim); see also 
Glynn v. Brown, 6 Vet. App. 523 (1994).  

It should be noted that the VCAA regulations include a 
revision of the definition of new and material evidence found 
in 38 C.F.R. § 3.156(a), effective August 29, 2001.  Since 
the veteran's request for reopening of his claim was received 
before the new regulation went into effect, the revised 
definition is inapplicable in this case.  

Service connection for PTSD was initially denied by a rating 
decision of March 1994 on the basis that an acceptable 
stressor for PTSD was not documented in the record.  The 
veteran was advised of this adverse determination by letter 
on March 11, 1994.  He did not submit a notice of 
disagreement within the period of time allowed by law.  In 
the absence of a timely appeal, the denial of service 
connection claim became final after one year with respect to 
the evidence then of record.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.104 (2002).  

The evidence of record at the time of the March 1994 rating 
decision consisted of service medical records, service 
department personnel records, VA outpatient treatment records 
dated in 1993, and the report of a VA examination performed 
in January 1994.  No psychiatric abnormality was reported in 
service.  The VA outpatient treatment records show that the 
veteran had been followed for psychiatric complaints that had 
been diagnosed as PTSD.  The diagnoses at the January 1994 VA 
examination were major depression and "some features of post-
traumatic stress disorder, chronic."  

The veteran submitted a further claim for service connection 
for PTSD in June 1996.  He did not adequately respond to a 
request for additional information regarding stressors for 
PTSD and the claim was denied.  

An August 1998 request to reopen the claim was denied by a 
rating decision of May 1999.  Additional evidence reviewed by 
the RO consisted of VA outpatient treatment records dated 
from 1995 to 1998.  The RO denied service connection for PTSD 
on the basis that the veteran had not provided evidence of a 
stressor to establish PTSD.  The veteran did not appeal this 
determination, and the denial became final after one year.  

The veteran requested in June 2001 that the previously 
disallowed claim for service connection for PTSD be reopened.  
The evidence received since June 2001 includes statements 
dated in February 2002 and June 2003 from J. Mangold, Ph.D., 
a psychologist, which set forth the opinion that it was as 
likely as not that the veteran had PTSD as the result of 
traumatic events in Vietnam; a January 2002 stressor 
affidavit by the veteran; materials dated in July 2002 from 
the National Archives and Records Administration (NARA), 
including the "Operational Report--Lessons Learned for a 
Period Ending 30 April 1970" from a Signal Company 
documenting rocket and mortar attacks on a communications 
facility; the report of a March 2003 VA psychiatric 
examination; and the transcript of a hearing held at the RO 
in February 2003.

The material received since the most recent prior denial of 
service connection for PTSD in May 1999 is new in the sense 
that it has not previously been reviewed by VA decision 
makers and the Board finds that it satisfies the regulatory 
definition of "new and material" evidence for the purpose of 
reopening the claim.  The medical evidence consisting of the 
statements from Dr. Mangold and the report of the March 2003 
VA examination are relevant to the diagnostic question at 
issue and tend to support the veteran's claim that his 
current disorder is PTSD.  The remaining new evidence 
includes additional information regarding the occurrence of a 
PTSD stressor in service.  The documents received from NARA 
are relevant to the issue of whether the occurrence of a PTSD 
stressor is corroborated by credible supporting evidence.  
Such evidence relates directly to the specific reasons cited 
for the prior denial and is of such significance that it must 
be fully considered in order for the Board to decide the 
merits of the claim.  See Fossie v. West, 12 Vet. App. 1 
(1998).  

The requirements of 38 C.F.R. § 3.156(a) are therefore 
satisfied and the claim for service connection for PTSD is 
reopened.   


ORDER

The veteran's claim for service connection for PTSD has been 
reopened by submission of new and material evidence and the 
appeal is allowed to that extent.  


REMAND

Since the claim is reopened, the requirements of the VCAA are 
now fully applicable and must be satisfied.  In this regard, 
the Board has reviewed the file and identified certain 
notifications and assistance that must be rendered to comply 
with the VCAA, but it remains the responsibility of the 
Veterans Benefits Administration to ensure that the 
notification and development required by the VCAA are 
undertaken in this case.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

In this regard, the Board finds that although the RO sent the 
veteran a letter in January 2001 that discussed the VCAA as 
it applies to his PTSD claim, the letter focused primarily on 
the information regarding the information that the veteran 
was required to submit to substantiate his claim but 
contained an inadequate explanation of the expanded VA 
responsibilities under the VCAA.  In particular, it did not 
provide notice of the division of responsibility between VA 
and the claimant in obtaining evidence, nor did it address 
the extent to which the VCAA had been satisfied.  See 
Quartuccio, Id.  Under the VCAA and the implementing 
regulations, as interpreted by Quartuccio, the VA must notify 
a claimant and the claimant's representative of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  The VA must also advise the claimant which 
evidence the claimant must supply and which evidence the VA 
will obtain on his or her behalf.  

It appears also that there are additional relevant medical 
records that are known to exist but that are not of record in 
the veteran's file.  The veteran reported to a VA examiner in 
March 2003 that he had received psychiatric treatment at the 
Anderson Center in 1991 or 1992.  Reports of this treatment 
were referenced by Dr. Mangold but have not been submitted to 
the VA.  The veteran also reported that he was seen in the 
1970's at the VA Medical Center in Tampa, Florida, where he 
was hospitalized, and that he was treated by his family 
doctor, Dr. Shaffer, in Alexandria, Indiana, during this 
period and was put on antidepressants.  He was also treated 
in the 1970's at the Elwood (Indiana) Mental Health Clinic.  

In adjudicating the claim for service connection for PTSD, 
specific regulatory entitlement criteria must be considered.  
The law requires that to establish entitlement to service 
connection for PTSD, there must be (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an inservice stressor; and (3) 
credible supporting evidence that the claimed inservice 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2002); Anglin 
v. West, 11 Vet. App. 361, 367 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The veteran claims that he has PTSD as the result of several 
stressful events that occurred during service in Vietnam, 
including (1) witnessing the shooting of a fellow soldier 
named "Little Bit (Bil?) while serving as a perimeter guard 
[See veteran's statement dated in July 1996]. (2) witnessing 
the death of his friend and comrade "Jimmy" in a helicopter 
crash [Veteran's statement dated in August 1998], and (3) 
exposure to mortar and rocket explosions in an attack at Long 
Binh, and on a location known as "Bearcat" while on convoy 
duty [See January 2002 affidavit and February 2003 hearing 
testimony].  

The question of whether a veteran was exposed to stressful 
events is factual in nature, and VA adjudicators are not 
bound to either accept uncorroborated accounts of stressors 
or medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  The evidence necessary to establish the occurrence 
of a PTSD stressor varies, depending on whether the veteran 
"was engaged in combat with the enemy."  Zarycki v. Brown, 
6 Vet. App. 91 (1993); see also, 38 U.S.C.A. § 1154(b) (West 
1991).  Where involvement in actual combat with the enemy is 
shown, and the claimed stressors are related to such combat, 
lay testimony regarding the claimed stressors must be 
accepted as conclusive as to their occurrence.  Zarycki, Id.  
Where the veteran was not engaged in combat, allegations 
concerning the occurrence of stressful events in service must 
be corroborated by "credible supporting evidence" and must 
not be contradicted by service records.  Doran v. Brown, 
6 Vet. App. 283, 289 (1994); see also, Cohen, Id.; Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  

The veteran has stated repeatedly that he has no recollection 
of specific names, places and dates associated with the 
stressor incidents.  Nevertheless, the deaths of individuals 
assigned to the veteran's unit would likely be referenced in 
unit reports.  Likewise, references to rocket and mortar 
attacks in the vicinity of his unit may be mentioned in those 
reports.  

Specifically, although some relevant material is of record 
from NARA, there is no indication that a request has been 
made to the United States Armed Services Center for Research 
of Unit Records (USASCRUR) for unit histories from the 
veteran's particular unit.  Unit histories that were not 
provided by NARA (in particular, those from the 327th Signal 
Company) may be available from USASCRUR.  However, a 
successful search by USASCRUR requires some degree of 
specificity as to the time period involved.  The veteran 
indicated at his hearing that the attack on Bearcat took 
place during the first couple of months after his assignment 
to permanent perimeter guard duty about six months into his 
tour in Vietnam.  That would place the event somewhere 
between mid-February and mid-April 1970, a time frame 
consistent with the March 31, 1970, date of the attack 
documented by NARA.  An attempt should therefore be made to 
obtain records to verify whether the veteran's unit, the 
327th Signal Company, was at that location at that time, its 
proximity to the location attacked, and any other information 
relating to its operations in Vietnam and any casualties it 
sustained.  

Under the circumstances, the case is remanded for the 
following actions:  

1.  All reports from the VA Medical Center 
in Tampa, Florida regarding the veteran 
and dated in the 1970's should be 
obtained. 

2.  The veteran should be contacted and 
asked to provide the full address for the 
Anderson Center; Dr. Shaffer, in 
Alexandria, Indiana; and the Elwood 
(Indiana) Mental Health Clinic at which he 
claimed relevant treatment.  Attempts 
should then be made to obtain the records 
of this treatment.  

3.  The veteran should be given another 
opportunity to provide the names and 
addresses of any additional VA and non-VA 
medical providers who have examined or 
treated him for psychiatric complaints 
since his discharge from service in June 
1970.  All available documentation should 
be obtained from any providers identified.  

4.  A request for documentation of 
stressors for PTSD should be directed to 
USASCRUR.  Specifically, unit histories 
and any other relevant material pertaining 
to the 327th Signal Company should be 
obtained for the  period during which the 
veteran was assigned to it, August 1, 1969 
to July 31, 1970.  In particular, any 
record documenting casualties this unit 
sustained during the veteran's time with 
it should be requested.  

5.  Following receipt of any additional 
evidence, the veteran should be scheduled 
for a VA psychiatric examination for the 
purpose of ascertaining the nature and 
etiology of any psychiatric disorder shown 
to exist.  Stressors deemed verified 
should be identified.  Before the 
examination, the examiner should be 
provided with the veteran's claims file 
for review.  The examiner should note in 
the opinion that the file was available 
for review.  Thereafter, the examiner 
should conduct all evaluations, studies, 
and tests deemed necessary, and enter all 
appropriate psychiatric diagnosis(es).  If 
the veteran is considered to have PTSD, 
the examiner is requested to identify the 
specific traumatic event(s) considered to 
have caused the disorder.  

6.  The necessary steps should be taken to 
ensure that all development and 
notification actions required to satisfy 
the VCAA and VCAA regulations, as 
interpreted by Quartuccio, Id., are 
undertaken as to the issue on appeal.  

7.  The issue of entitlement to service 
connection for PTSD then should be 
readjudicated.  If the determination is 
adverse to the veteran, a supplemental 
statement of the case should be prepared 
and the veteran and his attorney should 
be given a reasonable period of time for 
reply.  

Thereafter, the case should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to obtain additional information and to 
satisfy the requirements of the law.  The Board does not 
intimate any factual or legal conclusions as to the outcome 
ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


                       
____________________________________________
	MICHAEL E. KILCOYNE
Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


